Citation Nr: 0709959	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  98-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia prior to May 18, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia as of 
May 18, 1999.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for a 
psychiatric disorder.  In June 2003, the RO increased the 
evaluation for a psychiatric disorder to 50 percent 
disabling, effective May 18, 1999.  

This case was previously before the Board, and, in December 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  

The veteran has submitted various VA medical records to the 
Board without a waiver of initial adjudication of this 
evidence by the RO.  That evidence, however, is essentially 
duplicative and redundant of the evidence already contained 
in the claims folder.  Therefore, remand for the issuance of 
a supplemental statement of the case is not warranted.  See 
38 C.F.R. § 19.31, 19.37 (2006).


FINDINGS OF FACT

1.  Prior to May 18, 1999, the veteran's service-connected 
schizophrenia is manifested by occupational and social 
impairment of no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks

2.  As of May 18, 1999, the veteran's service-connected 
schizophrenia is manifested by occupational and social 
impairment of no more than reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 30 percent, prior to May 18, 1999, for 
schizophrenia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9204 (2006).

2.  The criteria for an increased disability evaluation in 
excess of 50 percent, effective as of May 18, 1999, for 
schizophrenia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in May 2001, May 2004, January and July 2005, provided 
the veteran with adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  These letters further advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.  Simply put, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
letters specifically asked the veteran to tell the RO if he 
knew of any additional evidence he would like considered.  VA 
has taken all appropriate action to develop the veteran's 
claim.  He was notified and aware of the avenues through 
which he might obtain evidence to substantiate his claims, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence. Although VCAA notice was not 
provided to the veteran prior to the RO decision that is the 
subject of this appeal, the veteran has been presented 
subsequent opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issues decided here, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for any increase.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim and any question as to the appropriate effective date 
to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran contends that his service-connected schizophrenia 
is more disabling than currently rated and that he should 
receive a higher evaluation.

By a November 1978 rating decision, the RO granted service 
connection for schizophrenia and assigned a noncompensable 
evaluation.  In October 1979, the RO increased the rating for 
PTSD to 50 percent.  In November 1985, the rating was 
decreased to 30 percent.

The veteran's current claim for an increase in rating for his 
service-connected schizophrenia was received in March 1997.

The veteran underwent a VA psychiatric examination in May 
1997.  He complained of being anxious, very tense and jumpy 
and mostly of depression with isolation and withdrawal from 
others.  He also complained of irritability, getting angry 
easily and not sleeping well at night.  Objective mental 
examination revealed that the veteran was referential and 
suspicious of others.  He was not actively hallucinating.  
His affect was constricted and his mood was somewhat 
depressed.  He was oriented to person, place and time.  His 
memory was adequate.  His judgment was fair and his insight 
was poor.  He was diagnosed as having schizophrenic disorder, 
residual type, depressed and was assigned a current global 
assessment of functioning (GAF) score of 60-65.  

VA medical treatment records dated in May and September 1997 
reveal that the veteran received psychiatric treatment.  In a 
May 1997 treatment record, the veteran complained of a 
depressed mood, anxiety and loss of appetite.  He was 
sleeping well.  He denied crying spells and tiredness.  He 
denied hearing voices or visual hallucinations. He stated 
that he sometimes feels irritable and violent but that he 
never turned aggressive.  He denied psychomotor disturbances 
or hand tremors.  He had good eye contact.  Speech was normal 
in tone. The veteran was logical, coherent and relevant.  He 
denied perceptual disturbances and suicidal/homicidal ideas 
or history of suicidal attempts.  His memory and 
concentration were fair and his insight and judgment were 
poor.  In a September 1997 treatment record, the veteran's 
speech was coherent, relevant, logical and he was oriented to 
person, place and time.  He seemed calm.  There was no 
perceptual disorder and no delusions.  There were no ideas of 
harm to self or to others.  Judgment and insight were fair.

VA medical treatment records dated in April and October 1998 
and May 18, 1999, document ongoing psychiatric treatment.  In 
an April 1998 treatment record, the veteran was alert, 
coherent, relevant, logical and oriented to person, place and 
time.  There was no perceptual disorder.  He was not 
delusional, there were no ideas of harm to self or to others.  
He seemed somewhat irritable and demanding.  He had poor 
judgment and insight.  He was diagnosed as being 
schizophrenic at the present time.  A GAF score of 55 was 
assigned.  In an October 1998 VA treatment record, the 
veteran was noted to be alert, coherent, relevant , logical 
and oriented to person, place and time.  He had a full 
context of reality.  There was no sign of abnormal reaction 
to medication.  There were no ideas of harm to self or to 
others.  He had poor judgment and insight.  In a May 18, 
1999, VA treatment record, the veteran was noted to have a 
depressed mood and constricted affect.  He had poor judgment 
and insight.  A GAF score of 50 was assigned.   

The veteran underwent VA psychiatric examination in May 2001.  
He reported that he lived with his wife and daughter.  He 
stated that he is afraid of sudden impulses of wanting to hit 
his granddaughter for no reason.  He felt irritable and 
mostly isolated.  He stated that there are times when his 
mind suddenly goes blank and he becomes afraid because he 
thinks that he might lose his mind.  Objective mental 
examination revealed that the veteran was alert, in contact 
with reality, but with a very sullen facial expression.  His 
answers were relevant and coherent.  He was not delusional or 
actively hallucinating.  He did not describe any episodes of 
overt disorientation and the examiner did not find any 
significant memory or intellectual impairment.  The veteran 
was afraid of sudden aggressive impulses although he has not 
acted aggressively following those impulses.  His affect was 
flat and his mood was depressed.  He was oriented to person, 
place and time.  Memory and intellectual functioning were 
adequate.  Judgment was fair and insight was very poor.  The 
veteran was diagnosed as having schizophrenic disorder, 
residual type, depressed.  A GAF score of 55-50 was assigned.

By a June 2003 rating decision, the RO increased the rating 
for schizophrenia and assigned a 50 percent evaluation, 
effective May 18, 1999.  

The Board remanded the case in December 2003 to the RO for 
additional development of the record, to include further VA 
examination, if necessary.

In a November 2004 VA treatment record conducted by a fee-
basis physician, it was noted that the veteran was poorly 
productive and shy with an inappropriate affect.  His 
displayed silly smiling and was loose in his ideation.  He 
was secluded at home most of the time, with faulty 
interpersonal relations.  It was noted that the veteran 
should not receive antipsychotic medications due to liver 
disease.  The physician opined that the veteran was unable to 
work with a very poor prognosis and that the condition was 
permanent in nature with improvement unlikely to occur.   

The veteran underwent VA psychiatric examination in July 
2005.  He was alert and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  There 
were no tics, tremors, and no abnormal involuntary movements.  
His thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There was no evidence of delusions and no evidence 
of hallucinations.  There were no phobias, no obsessions, no 
panic attacks, and no suicidal ideas.  His affect was 
constricted.  His memory for recent, remote and immediate 
events was intact.  His abstraction capacity was normal.  
Judgment an insight were fair.  The examiner stated that the 
veteran signs and symptoms were moderately interfering with 
the veteran's employment and social functioning.  The veteran 
was diagnosed with schizophrenia, residual type.  A GAF score 
of 60 was assigned.

Of record is September 2005 and July 2006 VA treatment 
records conducted by the same fee-basis physician who 
provided the November 2004 evaluation.  It was noted that the 
veteran had a poor attention span.  He looked at the floor 
while he spoke, with no eye contact.  The physician noted 
that he had scarce tools to deal with daily life.  The 
veteran was secluded at home most of the time.  The physician 
opined once again the veteran was unable to work and that 
antipsychotic medication should be avoided due to severe 
liver disease.  The veteran's condition was described as 
chronic and permanent in nature.  In a July 2006 VA treatment 
record, it was noted that the veteran had poor intellectual 
resources.  He was loose in his ideations and childish.  He 
was secluded at home most of the time.  He had a blunted 
affect.  The physician opined that the veteran was unable to 
work with a very poor prognosis.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2006).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2006).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2006).

A rating in excess of 30 percent prior to May 18, 1999

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the 30 percent 
rating prior to May 18, 1999, and that an increased 
disability evaluation, therefore, is not warranted.  The 
evidence of record shows that the veteran's symptomatology 
involves complaints of depression, isolation, irritability 
and anxiety.  The most persuasive clinical evidence of 
record, however, does not show that the veteran experiences 
circumstantial, circumlocutory, or stereotyped speech,  
impaired abstract thinking or panic attacks, required for a 
higher evaluation.  The veteran's thought processes and 
communications were logical and his speech was coherent.  

Aside from this, the veteran's GAF scores, including as a 
result of the impact of his service-connected schizophrenia, 
have ranged from 55 to 65.  A GAF score of 55 is indicative 
of moderate difficulty in social, occupational, or school 
functioning, but a higher score of 65 is indicative of slight 
impairment in social, occupational, or school functioning.  
See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV); 38 C.F.R. § 4.130.  Accordingly, there is 
no justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores as they are commensurate 
with his current rating.  See 38 C.F.R. § 4.7.  In short, the 
evidence shows that the veteran does not meet most of the 
criteria for an evaluation in excess of 30 percent evaluation 
prior to May 18, 1999.  

A rating in excess of 50 percent for schizophrenia as of May 
18, 1999  

The Board also finds that the veteran's overall disability 
picture is consistent with the 50 percent rating as of May 
18, 1999, and that an increased disability evaluation, 
therefore, is not warranted.  The veteran's symptomatology 
basically remained the same and is shown to be manifested by 
depressed mood, irritability and isolation.  However, on VA 
examination in May 2001, the veteran admitted to sudden 
impulses of wanting to hurt his granddaughter (although the 
veteran never acted on this impulse).  There was no evidence, 
however, of suicidal ideation, illogical, obscure, or 
irrelevant speech or near-continuous panic or depression 
affecting the veteran's ability to function independently, 
appropriately or effectively, which would warrant a higher 
evaluation.  GAF scores during this period have ranged from 
50 to 60 which indicates serious to slight impairment in 
social, occupational, or school functioning.   Overall, the 
veteran's smptomatology does not meet the criteria for a 
higher evaluation. 

The Board takes note of the fee-based physician's statements 
that the veteran's symptomatology has increased in severity 
and that as a result, he is unemployable due to his 
schizophrenia.  It is unclear, however, whether the veteran's 
claims file or other medical records were reviewed during his 
assessments as the three assessments are basicially 
duplicative. 

When weighing medical evidence, the Board must consider 
professional opinions; however, it is not bound to accept any 
one opinion (whether from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 at 69 (1993).  Further, the probative 
value of a medical opinion is generally based on the scope of 
the examination, as well as the relative merits of the 
expert's qualifications and analytical assessments.  
Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In its 
decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given. Owens v. Brown, 7 Vet. App. 429 at 434 (1995).  
Accordingly, factors to consider when comparing and analyzing 
expert medical opinions include, but are not limited to the 
following:  1) the basis for the physician's opinion, 2) the 
physician's knowledge of the veteran's accurate medical and 
personal relevant history, 3) the length of time the 
physician has treated the veteran, 4) the physician's 
experience and expertise, and 5) degree of specificity and of 
certainty of the physician's opinion.

In contrast to the fee-based physician's statements, a VA 
mental health examiner concluded in a July 2005 report that 
the veteran's signs of symptoms of schizophrenia were 
moderately interfering with his employment and social 
functioning.  The VA examiner's report was very detailed and 
well written to include, citations of specific knowledge of 
veteran's medical, mental and relevant personal history.  For 
these reasons, the VA examiner's report must be given greater 
weight than that of the fee-based physician.  Overall, the 
evidence shows that the veteran does not meet most of the 
criteria for an evaluation in excess of 50 percent evaluation 
as of May 18, 1999.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2006).  
There is no showing that the veteran's service-connected 
schizophrenia presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation, at any stage in the rating period on 
appeal, on an extra-schedular basis.  In this regard, the 
veteran has not been hospitalized for this disability during 
the appeal period.  In the absence of evidence of the need 
for frequent hospitalization or marked interference with 
employment, referral of the case for consideration of an 
extraschedular rating is not in order.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

A disability evaluation in excess of 30 percent for 
schizophrenia, prior to May 18, 1999, is denied.

A disability evaluation in excess of 50 percent for 
schizophrenia, as of May 18, 1999, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


